FOR IMMEDIATE RELEASE For More Information: Claire S. Bean, Chief Financial Officer & C.O.O. Northeast Bank, 500 Canal Street, Lewiston, ME 04240 207-786-3245 www.northeastbank.com Northeast Bancorp Reports Second Quarter Results Announces completion of Merger, investment of New Capital, and Dividend Payment Lewiston, MAINE (February 2, 2011) Northeast Bancorp (NASDAQ: NBN), a Maine-based full-service financial services company and parent of Northeast Bank (www.northeastbank.com), today reported operating results for its fiscal second quarter ended December 31, 2010. Results include the effect of the accounting treatment for the merger of Northeast Bancorp (“Northeast” or the “Company”) and FHB Formation LLC (“FHB”), which was consummated on December 29, 2010. This transaction, in which FHB was merged with and into Northeast, contributed approximately $16.2 million of new capital to the Company. “With the successful completion of the merger and integration with management between Northeast and FHB, we look forward to building upon Northeast’s solid community banking franchise,” said Richard Wayne, President and Chief Executive Officer of Northeast Bancorp. “In the coming months, we plan to introduce two new business lines: a Loan Acquisition and Servicing Group and an Affinity Deposit Program, which will create new jobs in Maine and offer new savings products for customers.” The Board of Directors has declared a cash dividend of $0.09 per share, payable on February 28, 2011 to shareholders of record as of February 14, 2011. FY 2011 Second Quarter Results Accounting Treatment We have applied the acquisition method of accounting, as described in ASC 805 “Business Combinations” (previously SFAS 141R), to the merger of FHB with and into Northeast, a transaction that represents an acquisition by FHB of Northeast, with Northeast as the surviving company. As such, our consolidated financial statements prior to the closing of the merger reflect the historical accounting basis in our assets and liabilities and are labeled “Predecessor Company,” while our records after the merger are labeled “Successor Company” and reflect the new fair values of our assets and liabilities in our financial statements, in accordance with acquisition accounting. This is presented in our consolidated financial statements by a vertical black line that appears between the columns entitled Predecessor Company and Successor Company on the statements and relevant notes. The black line indicates that the amounts shown for the periods before and after the merger are not comparable. Management, however, continues to measure the Company’s performance against comparable prior periods. In making this comparison of our FY 2011 results to prior periods, we have presented our FY 2011 results as the addition of the Predecessor Company and Successor Company periods. We have also excluded the effect of significant one-time items associated with the merger (a bargain purchase gain of $14.9 million and transaction costs totaling $3.1 million). We believe that this presentation provides the most meaningful information about our results of operations. This approach is not consistent with GAAP, may yield results that are not strictly comparable on a period-to-period basis, and may not reflect the actual results we would have achieved. The application of acquisition accounting involves the comparison of the purchase price to the fair value of the net assets of the acquiree. In the case of the merger of FHB with and into Northeast, the estimated fair values of the net assets are greater than the purchase price. This produces a bargain purchase gain, which is reported by the Company in income. The bargain purchase gain reflected in these financial statements represents an estimate. While some of the asset and liability fair valuations as of the acquisition date are complete, others are based on our best estimates, and are subject to change once final valuations are determined. Three Months Ended December 31, 2010 For the quarter ended December 31, 2010, excluding the effect of non-recurring merger-related items, the Company earned net income of$823,000, and net income available to common shareholders of $762,000, or $0.32 per diluted share, an increase of 29% compared to earned net income of $649,000 and net income available to common shareholders of $589,000, or $0.25 per diluted share, for the same period in FY 2010. 3 The principal factors contributing to the change in quarterly net income between the two periods are: 1. A $589,000, or 19.4%, increase in non-interest income: a. Gains earned on sales of residential mortgage loans increased by $610,000 to $968,000, compared to $358,000 in the same period of FY 2010. Increased revenues resulted from growth in residential lending capacity over the last twelve months and a surge in mortgage refinance activity. b. The Company realized a $105,000 gain in the second quarter of FY 2011 as a result of the sale of a small insurance agency in Jackman, Maine. 2. A $241,000, or 5.4%, decrease in net interest income.Although average earning assets increased by 4.1% compared to the same period in FY 2010, the mix is more heavily weighted toward lower-yielding short-term investments, which have increased by $42.4 million on average. Average loan balances for the FY 2011 second quarter declined by $14.2 million compared to the same period in FY 2010, primarily as a result of pay-downs in the Company’s portfolio of indirect consumer loans. This change in asset mix, and the effect of loan yields tightening relative to funding costs, led to a narrowing of the Company’s net interest margin, which declined by 29 basis points to 2.86%, when compared to the second quarter of FY 2010. Non-performing loans (exclusive of any fair value adjustment associated with acquisition accounting) declined 11.3% over the past twelve months to $8.7 million at December 31, 2010 from $9.8 million at December 31, 2009. The quarterly provision for loan losses remained unchanged, at $453,000, when compared to the quarter ended December 31, 2009. Total assets as of December 31, 2010 were $644.8 million, an increase of approximately 3.6%, or $22.2 million, compared to total assets of $622.6 million at the close of FY 2010. As a result of the merger with FHB, the Company’s capital ratios have increased: the tier 1 leverage ratio increased to 9.6% compared to 8.4% at the close of FY 2010 and the total risk-based capital ratio increased to 15.6% from 14.1% at the close of FY 2010. In the next several months, the Company intends to make investments in its two new business lines, the Loan Acquisition and Servicing Group and the Affinity Deposit Program, and expects that operating expenses associated with those efforts will decrease Company earnings. About Northeast Bancorp Northeast Bancorp (NASDAQ: NBN) is the holding company for Northeast Bank, a full service community bank headquartered in Lewiston, Maine. Northeast Bank, together with its wholly owned subsidiary Northeast Bank Insurance Group, Inc., derives its income from a combination of traditional banking services and non-traditional financial products and services, including insurance and investments. Northeast Bank operates ten traditional bank branches, teninsurance offices, three investment centers and three loan production office that serve seven counties in Maine and two in New Hampshire. Information regarding Northeast Bank can be found on its website at www.northeastbank.com or by contacting 1-800-284-5989. Statements in this press release that are not historical facts are forward-looking statements within the meaning of Section27A of the Securities Act of 1933, as amended, and Section21E of the Securities Exchange Act of 1934, as amended, and are intended to be covered by the safe harbor provisions of the Private Securities Litigation Reform Act of 1995.Although Northeast believes that these forward-looking statements are based on reasonable estimates and assumptions, they are not guarantees of future performance and are subject to known and unknown risks, uncertainties, and other factors.You should not place undue reliance on our forward-looking statements. You should exercise caution in interpreting and relying on forward-looking statements because they are subject to significant risks, uncertainties and other factors which are, in some cases, beyond the Company's control. The Company's actual results could differ materially from those projected in the forward-looking statements as a result of, among other factors, changes in interest rates; competitive pressures from other financial institutions; the effects of a continuing deterioration in general economic conditions on a national basis or in the local markets in which the Company operates, including changes which adversely affect borrowers' ability to service and repay our loans; changes in loan defaults and charge-off rates; changes in the value of securities and other assets, adequacy of loan loss reserves, or deposit levels necessitating increased borrowing to fund loans and investments; increasing government regulation, such as the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010; the risk that goodwill and intangibles recorded in the Company's financial statements will become impaired; changes in assumptions used in making such forward-looking statements; and the other risks and uncertainties detailed in the Company's Annual Report on Form 10-K and updated by the Company's Quarterly Reports on Form 10-Q; and other filings submitted to the Securities and Exchange Commission. These statements speak only as of the date of this release and we do not undertake any obligation to update or revise any of these forward-looking statements to reflect events or circumstances occurring after the date of this communication or to reflect the occurrence of unanticipated events. IMPORTANT NOTE: Securities and Advisory Services offered through Commonwealth Financial Network, Member FINRA, SIPC, and a Registered Investment Advisor. Securities are not FDIC insured, not bank obligations or otherwise bank guaranteed and may lose value. Northeast Financial is located at 202 Rte. 1, Suite 206, Falmouth,ME 04105 4 NORTHEAST BANCORP AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS (Dollars in thousands) Successor Predecessor Company Company December 31, June 30, (Unaudited) (Audited) Assets Cash and due from banks $ $ Interest-bearing deposits Total cash and cash equivalents Available-for-sale securities, at fair value Loans held-for-sale Loans receivable Residential real estate Commercial real estate Construction Commercial business Consumer Total loans, gross Less allowance for loan losses - Loans, net Premises and equipment, net Acquired assets, net Accrued interest receivable Federal Home Loan Bank stock, at cost Federal Reserve Bank stock, at cost Intangible assets Bank owned life insurance Other assets Total assets $ $ 5 NORTHEAST BANCORP AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS (Dollars in thousands) (Continued) Successor Predecessor Company Company December 31, June 30, (Unaudited) (Audited) Liabilities and Stockholders' Equity Liabilities: Deposits Demand $ $ Savings and interest checking Money market Brokered time deposits Certificates of deposit Total deposits Federal Home Loan Bank advances Structured repurchase agreements Short-term borrowings Junior subordinated debentures issued to affiliated trusts Capital lease obligation Other liabilities Total liabilities Commitments and contingent liabilities Stockholders' equity Preferred stock, $1.00 par value, 1,000,000 shares authorized; 4,227 shares issued and outstanding at December 31, 2010 and June 30, 2010 liquidation preference of $1,000 per share 4 4 Voting common stock, at stated value, 13,500,000 shares authorized; 3,310,173 and 2,332,832 shares issued and outstanding at December 31, 2010 and June 30, 2010, respectively Non-voting common stock, at stated value, 1,500,000 shares authorized; 195,351 and 0 shares issued and outstanding at December 31, 2010 and June 30, 2010, respectively - Warrants Additional paid-in capital Unearned restricted stock award ) - Retained earnings Accumulated other comprehensive income Total stockholders' equity Total liabilities and stockholders' equity $ $ 6 NORTHEAST BANCORP AND SUBSIDIARY CONSOLIDATED STATEMENTS OF INCOME (Unaudited) (Dollars in thousands, except share and per share data) Successor Predecessor Company Company 3 Days 89 Days 181 Days Three Months Six Months Ended Ended Ended Ended Ended December 31, December 28, December 28, December 31, December 31, Interest and dividend income: Interest on loans $ Taxable interest on available-for-sale securities 41 Tax-exempt interest on available-for-sale securities 4 Dividends on available-for-sale securities - 16 26 20 27 Dividends on Federal Home Loan Bankand Federal Reserve Bank stock - 9 18 9 18 Other interest and dividend income 1 28 39 2 8 Total interest and dividend income Interest expense: Deposits 42 Federal Home Loan Bank advances 15 Structured repurchase agreements 23 Short-term borrowings 6 Junior subordinated debentures issued to affiliated trusts 6 Obligation under capital lease agreements 1 27 55 29 60 Other borrowings 1 36 75 57 Total interest expense 94 Net interest and dividend income before provision for loan losses Provision for loan losses - Net interest and dividend income after provision for loan losses 7 NORTHEAST BANCORP AND SUBSIDIARY CONSOLIDATED STATEMENTS OF INCOME (Unaudited) (Dollars in thousands, except share and per share data) (Continued) Successor Predecessor Company Company 3 Days 89 Days 181 Days Three Months Six Months Ended Ended Ended Ended Ended December 31, December 28, December 28, December 31, December 31, Noninterest income: Fees for other services to customers 14 Net securities gains - 5 17 15 43 Gain on sales of loans 49 Investment commissions 25 Insurance commissions 37 BOLI income 4 Bargain purchase gain - Otherincome 7 Total noninterest income Noninterest expense: Salaries and employee benefits Occupancy and equipment expense 28 Professional fees 10 Data processing fees 10 Intangible assets amortization 6 Other Total noninterest expense Income before income tax expense Income tax expense ) Net income $ Net income available to common stockholders $ Weighted-average shares outstanding Basic Diluted Earnings per common share: Basic $ Diluted $ Reconciliation table - non-GAAP Financial Information Net income available to common stockholders $ Non-interest income components Less - bargain purchase gain ) - Non-interest expense components Add - merger expense 23 94 - - Net operating results $ ) $ 8 NORTHEAST BANCORP AND SUBSIDIARY COMBINED INCOME STATEMENTS (Unaudited) (Dollars in thousands) The Combined Income Statement is a non-GAAP financial measure. For purposes of presenting a comparison of our FY2010 results to prior periods, we have presented our FY 2010 results as the mathematical addition of the predecessor company and successor company periods in the accompanying financial tables. We believe that this presentation provides the most meaningful information about our results of operations. This approach is not consistent with GAAP, may yield results that are not strictly comparable on a period-to-period basis, and may not reflect the actual results we would have achieved. GAA-Based Operating Results: Non-GAAP Financial Successor Predecessor Measure: Company Company CombinedTotal For the Period For the Period For the three For the three December 29, 2010 to October 1, 2010 to months ended months ended Dec. 31, 2010 Dec. 28, 2010 Dec. 31, 2010 Dec. 31, 2009 Interest income $ Interest expense 94 Net interest income Provision for loan losses - Net interest income after provision for loan losses Net securities gains - 5 5 15 Bargain purchase gain - - Other noninterest income Total noninterest income Salaries and employee benefits Intangible assets amortization 6 Merger Expense 23 - Other noninterest expense Total noninterest expense Income before income tax expense Income tax expense ) Net income $ Net income available to common stockholders $ Net income Less - bargain purchase gain ) - ) - Add - merger expense 23 - Net income excluding bargain purchase gain and merger expense $ ) $ $ $ 9 NORTHEAST BANCORP AND SUBSIDIARY COMBINED INCOME STATEMENTS (Unaudited) (Dollars in thousands) (Continued) GAAP-Based Operating Results: Non-GAAP Financial Successor Predecessor Measure: Company Company CombinedTotal For the Period For the Period For the six For the six December 29, 2010 to July 1, 2010 to months ended months ended Dec. 31, 2010 Dec. 28, 2010 Dec. 31, 2010 Dec. 31, 2009 Interest income $ Interest expense 94 Net interest income Provision for loan losses - Net interest income after provision for loan losses Net securities gains - 17 17 43 Bargain purchase gain - - Other noninterest income Total noninterest income Salaries and employee benefits Intangible assets amortization 6 Merger expense 94 - Other noninterest expense Total noninterest expense Income before income tax expense Income tax expense ) Net income $ Net income available to common stockholders $ Net income Less - bargain purchase gain ) - ) - Add - merger expense 94 - Net income excluding bargain purchase gain and merger expense $ ) $ $ $ 10 NORTHEAST BANCORP AND SUBSIDIARY CONSOLIDATED AVERAGE BALANCES AND ANNUALIZED YIELDS (Unaudited) (Dollars in thousands) Three months ended December 31, Average Average Average Yield/ Average Yield/ Balance Q-T-D Inc. Rate Balance Q-T-D Inc. Rate Assets: Interest earning-assets: Securities (1) $ $ % $ $ % Loans (2)(3) % % Bank Regulatory Stock 9 % 9 % Short-term investments (4) 29 % 2 % Total interest-earning assets % % Total non-interest earning assets Total assets $ $ Liabilities & Net Worth: Interest-bearing liabilities: Now $ $
